Citation Nr: 9922324	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension, lung 
disorder, diabetes mellitus, heart disease, arthritis, 
anxiety disorder, hyperlipidemia, peripheral vascular 
disease, gastrointestinal disorders, eye disorders, penile 
disorders, and skin disorders secondary to exposure to 
Mustard Gas and/or other chemical/biological agents.

                                        
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his son

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The appellant was a member of the Mississippi National Guard 
(Guard) from November 1953 to April 1960.  He had active duty 
for training from July 25 to August 8, 1954, July 3 to July 
17 1955, June 9 to June 24 1956, July 20 to August 4, 1957, 
June 7 to June 22, 1958, and July 18 to August 2, 1959.  

This matter comes before the Board of Veterans' Appeals on 
appeal from rating decisions by the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case has been remanded to the RO by the Board in 
December 1995, August 1996 and January 1998 for additional 
development of the evidence and for due process purposes.  
The issues before the Board are properly set forth on the 
title page of this decision.  

It is also noted that the appellant was afforded hearings at 
the RO in February 1992 and April 1997, and a videoconference 
hearing conducted by a member of the Board in November 1998.

In August 1993, the RO denied service connection for 
disabilities resulting from exposure to Agent Orange as a 
separate issue.  The appellant was notified of this decision 
and of his appellate rights.  It is unclear form his 
correspondence whether he is appealing this issue.  It is 
requested that the RO contact the appellant in order to 
clarify this matter and thereafter take any appropriate 
actions.



FINDINGS OF FACT

1.  The objective evidence of record does not establish that 
the appellant had full body exposure to Mustard gas during 
military service.

2.  There is no competent medical evidence of record which 
establishes a nexus between either hypertension, lung 
disorder, diabetes mellitus, heart disease, arthritis, 
anxiety disorder, hyperlipidemia, peripheral vascular 
disease, gastrointestinal disorders, eye disorders, penile 
disorders, or skin disorders and any incident which occurred 
during service.


CONCLUSION OF LAW

Hypertension, lung disorder, diabetes mellitus, heart 
disease, arthritis, anxiety disorder, hyperlipidemia, 
peripheral vascular disease, gastrointestinal disorders, eye 
disorders, penile disorders, nor skin disorders, claimed as 
residuals of exposure to Mustard gas and/or other chenical 
and biological agents, were not incurred in or aggravated by 
military service nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Basis for Service Connection

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated by inactive duty for training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Direct 
service connection may be established for a current 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  

Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1)  the existence of a current 
disability; (2)  the existence of a disease or injury in 
service; and (3)  a relationship or connection between the 
current disability and a disease contracted (ACDUTRA) or an 
injury sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Pursuant to 38 C.F.R. § 3.316 (1998), service connection may 
also be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
appellant's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

II.  Factual Background

The complete service medical records apparently were not 
furnished by the appropriate service department and may have 
been destroyed during a fire at the National Personnel 
Records Center.  The Board points out that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court), in O'Hare v. Derwinski, 1 Vet. App. 365 (1991), held 
that the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is "heightened" where the service medical records 
are presumed destroyed. 

The available records furnished by the appropriate service 
department are the report of the appellant's enlistment 
examination, dated in November 1953.  This report shows no 
pertinent abnormality.  Also of record is a reenlistment 
examination report, dated in November 1957, which reveals no 
complaints or clinical findings relative to any of the 
disorders claimed as part of this current appeal.  Of record 
are the appellant's military personnel records which contain 
no indication of exposure to chemical or biological agents as 
part of his training. 

A private treatment record from the Ochsner Clinic, dated in 
February 1965, is to the effect that the appellant had been 
well except for occipital tension headaches and that he saw a 
doctor 4 months ago.  He indicated that his hear began to 
beat fast.  He saw a doctor who found tachycardia and place 
him in a hospital until Monday morning.  His heart was still 
beating fast when he was discharged and he was placed on 
medication.  It was also noted that he was very nervous.  The 
diagnoses were tension state and tachycardia.

Of record a treatment records from the Walthall County 
hospital covering the period from February 1974 to March 
1985.  These records show that the appellant was hospitalized 
in February 1974 for anxiety reaction with depression.  The 
clinical history indicated that he had a pilonidal cyst and a 
fracture of the left forearm as a child.  He complained of 
persistent and recurrent episodes of headaches and chest 
discomfort.  An examination of the heart and lungs showed no 
abnormality.  He was hospitalized in August 1974 for 
pneumonitis involving the left lung.  He was hospitalized in 
March 1975 for syncope, emotional.  His blood pressure was 
154/120.  He was hospitalized in March 1976 for tachycardia 
and in February 1985 for a myocardial infarction.

A private medical discharge summary shows that the appellant 
was hospitalized for approximately one week in 1985 with 
complaints of chest pain.  The summary indicated that 
physical findings were within normal limits except for the 
appellant being overweight.  Diagnoses of acute myocardial 
infarction, hypertension, and gout were supplied.  

A June 1988 statement from a private physician, H. M. 
Madnani, M.D., is to the effect that the appellant was being 
treated for hypertension, coronary artery disease, gouty 
arthritis, nervous anxiety, and hypertriglyceridemia.  The 
appellant was hospitalized at the Methodist Hospital in 
September 1990.

A letter dated in May 1990 Dr. Madnani stated that he first 
treated the appellant in June 1985 and was last seen in May 
1990.  A long history of the following conditions was noted:  
non-insulin dependent diabetes mellitus, coronary artery 
disease, hypertension, gouty arthritis, nervous anxiety, and 
hyperlipidemia were noted.  

A letter submitted by a private physician, J. L. McLain, 
M.D., in February 1992, is to the effect that he had treated 
the appellant from 1956 to 1986, but that the medical records 
were presumably no longer in existence.  The physician noted 
that the appellant had informed him that he was exposed to 
Mustard gas while with the Guard in 1958 or 1959 and that he 
had had problems since that time.  It was noted that the 
appellant had been treated primarily for cardiac-related 
problems as well as for hypertension.  

The appellant testified during a hearing at the RO in 
February 1992.  He stated that while at Fort McClellan, 
Alabama in 1958 or 1959 he was taken into a gas chamber, and 
following being given a gas mask, gases were released.  He 
noted that he saw some type of orange smoke at this time, and 
that while he was told it was Agent Orange, he had actually 
no idea what type of gasses were present at that time.  Upon 
exiting the chamber, he added that he felt nauseous and that 
it was hard to breath.  He also noted that he was given two 
different shots by medic personal at this time and placed on 
light duty for the duration of his period of training.  The 
appellant also testified that upon coming out of the gas 
chamber he was told by superiors that he had been exposed to 
Agent Orange and Mustard gas.  The appellant's wife testified 
that following one such period of training the appellant 
returned with bronchitis.  The appellant's son testified that 
a doctor had informed the appellant that his lung condition 
was caused by the gas chamber episode. 

A March 1992 statement from a fellow serviceman of the 
appellant's indicates that he served with the appellant at 
Fort McClellan, Alabama and that he knew that the appellant 
was sprayed with nerve and Mustard gas in 1958 or 1959.  He 
also noted that the word classified was used to describe this 
activity.

Also of record is a letter, dated in April 1992, and 
submitted by an acquaintance of the appellant's since 1960, 
which indicates that he saw a letter from Dr. McLain which 
stated that the appellant was exposed to Mustard gas while in 
training at Fort McClellan, Alabama.  

Received in April 1992 was a letter from a pharmacist which 
is to the effect and was the owner of a drugstore in the 
1950s and 1960s.  It was indicated that the appellant was a 
customer and friend, was hardworking, diligent, and a credit 
to the town.  The pharmacist indicated that about 1959 and 
1960, the appellant developed a heart condition and was 
hospitalized for several days.  His recuperation was not 
satisfactory and Drs. Pittman and Mclain sent him to Ochsner 
clinic.  When the appellant returned he was taking Valium and 
Inderal regularly for several years.  

A letter submitted by J. A. Pittman, M. D., in April 1992 
shows that the appellant was treated for several years by Dr. 
McLain.  He indicated that the clinic and hospital closed 10 
years ago and he did not think that the records were 
preserved.  

A May 1992 letter from B. R. Crawford, M.D., is to the effect 
that Dr. Crawford had known the appellant as a patient and 
friend since 1962, and initially treated him in 1966.  A 
diagnosis of anxiety reaction with paroxysmal sinus 
tachycardia was rendered at that time.  The physician listed 
the various disorders for which the appellant received 
treatment.  In February 1985 the appellant had a myocardial 
infarction and underwent a cardiac catheterization.  Coronary 
heat disease was demonstrated.  Dr. Crawford also indicated 
that the appellant was an upstanding citizen.

A June 1992 letter from the Department of the Army, Army 
Medical Research and Development Command at Fort Detrick, 
Maryland, shows that medical records of individuals who 
participated in chemical testing during the years 1955 
through 1975 were kept at that facility.  However, following 
a thorough search, no records associated with the appellant 
were located.  

A response from the National Personnel Records Center (NPRC) 
was received in September 1992.  It indicated that the 
available information on file at the center contained no 
record of exposure to Mustard gas.  The response also noted 
that no records were on file at NPRC, with a note concerning 
fire-related service. 

A letter to VA from the National Archives dated in December 
1992 suggested that for information concerning Mustard gas 
testing, the U.S. Army Chemical Research, Development, and 
Engineering Center, located at the Aberdeen Proving Ground, 
in Maryland, should be contacted.  

A report of telephone contact with the NPRC, dated in January 
1993 is to the effect that Army correspondence was forwarding 
medical records but there were no records of Mustard gas 
exposure

Of record is a May 1993 letter from the appellant to the 
commanding officer at the U.S. Army Chemical & Biological 
Defense Agency in Aberdeen, Maryland.  The appellant stated 
that while at Fort McLellan, Alabama he was given an old gas 
mask and instructed to enter an old gas chamber.  While 
inside, he was instructed to remove the mask, hold his 
breath, recite his name, rank, and serial number, put the 
mask back on, and exit the chamber.  He added that while in 
the building gasses were coming down the side of his face to 
his nose, and that he could not see.  Following this, he 
noted that he had trouble breathing, that his skin was 
burning, and that his eyes were watering.  He also indicated 
that he was told by superiors that he had been involved with 
testing for Mustard and tear gas, but that he should not say 
anything about it.  

A VA examination in was conducted in October 1993.  The 
appellant reported Agent Orange exposure as a result of going 
through a gas chamber in 1958 or 1959.  Pulmonary function 
testing was reported as normal.  No evidence of sinusitis was 
noted.  Examination of the appellant's feet showed multiple 
bursae which was suggestive of gout and symptoms suggesting 
degenerative joint disease of the spine and knees, but 
without a neurological pattern.  Psychiatric examination 
showed a diagnosis of generalized anxiety disorder, together 
with mild dementia, noted to be apparently secondary to 
cerebrovascular accident (CVA) in 1989.  Skin examination 
revealed stasis changes in the area of the lower legs.  Scars 
were noted on the posterior neck, and cysts were shown to be 
present on the left buttock.  Sun damage was noted on the 
arms.  Normal nevi on the face, trunk, and legs was 
documented.  A large mole was shown on the right buttock.  

General medical examination contained diagnoses of probable 
allergic rhinitis, history of hearing loss with tinnitus, 
status post cataract surgery with right eye implant, 
atherosclerotic cardiovascular disease by history, status 
post myocardial infarction with atypical chest pain, 
hypertension, history of peptic ulcer disease, status post 
pilonidal cyst lancing, past history or prostatitis, history 
of impotency, insulin dependent diabetes mellitus, history of 
CVA with minimal right side weakness, and probable early 
peripheral lower extremity neuropathy.

Private medical records dated in November 1993 show that the 
appellant was treated for chest pain and tingling in the 
lower extremities.  The diagnosed diagnoses were chest pain, 
cardiac arrhythmia, hypokalemia, insulin dependent diabetes 
mellitus, and hyperlipidemia.  

An October 1994 letter from a Life Insurance company is to 
the effect that the appellant had been denied coverage due to 
his heart condition and stroke.  Also receive was a copy of a 
an undated newspaper clipping which indicated that while on 
National Guard duty the appellant was exposed to chemical 
agents and the military had no records.

Received apparently in December 1994 was a statement from B. 
L. Lampton, M.D., which is to the effect that he had been 
treating the appellant since 1993 diabetes mellitus, 
hypertension, gout, arteriosclerotic heart disease, and post 
myocardial infarction in 1985.

Received in February 1995 were statements from the 
appellant's mother which are to the effect that the appellant 
suffered serious health problems after being exposed to 
chemicals by the miliary in 1958 and 1959.  

A letter dated in July 1995, from a practical nurse who knew 
the appellant for a number of years, stated that because she 
is a practical nurse she understood that the appellant's many 
illnesses and symptoms were caused by exposure to chemical 
and biological agents he encountered in 1958 or 1959.  She 
added that his problems began immediately after exposure.  

The appellant's son submitted a letter to VA dated in July 
1995.  He stated that the appellant, due to being sprayed by 
biological chemicals while at Fort McClellan, Alabama caused 
him to suffer from many disabilities.  

A letter submitted from Dr. Soucie dated in August 1995 
reveals that he had treated the appellant since February 
1995.  Dr. Soucie indicated that the appellant asked him if 
his physical problems could be related to exposure to nerve 
gas in the military in 1958. Dr. Soucie informed him that he 
was not an expert on the long-term effects of neurotoxins and 
that he had no idea as to whether the appellant's claimed 
inservice exposure to gas could be related to his current 
disorders.  The appellant was treated in August 1995 for 
gouty arthritis.

In response to a request by the RO, in March 1996 the U.S. 
Army Chemical & Biological Defense Command indicated that no 
information related to the appellant's claim was able to be 
provided.  

A VA Form 119, Report of Contact, dated in September 1996, 
shows that the RO contacted a VA employee at the Central 
Office located in Washington, D.C.  The RO was informed that 
no records were available at the Central Office regarding 
verification of the appellant's participation in Mustard gas 
testing.  It was noted that based on the appellant's 
accounting of his exposure, the RO was informed that this was 
indicative of regular training for the gas chamber and was 
not full exposure to Mustard gas.  

Letters dated in April and September 1997, and submitted by 
J. R. Bullock, Jr., M.D., who indicated he had been treating 
the appellant for one year, are to the effect that the 
appellant had a long history of multiple illnesses dating 
back many years to service.  Dr. Bullock noted that the 
appellant had informed him that he was exposed to multiple 
gases, to include Mustard gas, while in the service.  These 
medical records were not available to him.  He opined that 
many of the appellant's disorders, to include chronic 
obstructive pulmonary disease, recurrent bronchitis, 
sterility, and anxiety are related back to his military 
service and pertinent exposures at that time. Dr. Bullock 
noted that there were other coexisting factors. 

A letter was also submitted by Dr. Bullock in November 1997.  
In addition to what he had supplied VA previously, he noted 
that, in terms of the previously mentioned "coexisting 
factors," it was possible that the appellant's claimed 
exposures may have been the cause.  

A lay statement received by VA in April 1997 is shown to have 
been submitted by a Guard member who was an Warrant Officer 
at the time of the appellant's Guard service.  He indicated 
that in the summer of 1958 or 1959 the appellant was exposed 
to Mustard gas and other bio-chemical warfare agents while at 
Fort McClellan, Alabama.  He added that he had seen a 
doctor's report which indicated that the appellant had been 
treated subsequent to this exposure.  In addition, he stated 
that the chemical testing was classified.

A VA Form 119, dated in April 1997, indicates that VA was 
informed by the Navy Research Laboratory (NRL) personnel that 
the appellant was not involved with World War II chemical 
warfare testing.  A letter submitted from the NRL, dated in 
October 1996, indicates that the NRL records did not contain 
the appellant's name.

An April 1997 letter from the Department of the Navy to the 
RO, it was indicated that NRL only maintained records of 
those naval serviceman who participated in chemical warfare 
tests conducted at NRL in Washington, D.C. between August 10, 
1943, and October 26, 1945.  

A April 1997 letter from a retired Brigadier General is to 
the effect that the retired general had known the appellant 
all of his life and that he was a Captain in the late 1950's 
when the 155th regiment attended summer camps at Fort 
McClellan, Alabama.  His duties included inspecting the 
training of the companies.  He reported that, without 
reservation, he could attest to the fact that all regiment 
members had to go through the "gas chamber" as part of 
their training.  He recalled that the appellant began to have 
respiratory problems at that time and that his health had 
since shown a steady decline.  

It is also noted that a copy of FM 21-48, Department of the 
Army Field Manual, Training Exercises and Integrated Training 
in Chemical, Biological and Nuclear Warfare has been 
associated with the evidence of record.  In essence, the 
manual indicates that gas chamber exercises consisted of a 
period of protective mask inspection, fitting, and drill 
followed by 4 phases in the gas chamber.  

The appellant also testified before a VA hearing officer in 
April 1997.  The appellant stated that he received two shots 
following his time in the gas chamber.  He stated that while 
in the gas chamber orange-colored gas formed around him.  He 
added that when he came out of the gas chamber he vomited and 
had blisters all over his arms.  

A letter was received by the RO in July 1997 from the 
Department of the Army, U.S. Army Medical Research & Material 
Command, located at Fort Detrick, in Frederick, Maryland.  It 
was noted that the Command did not have access to the 
appellant's service records and that a copy of his records 
could be obtained from the NPRC. 

In response to the RO, in March 1998, the U.S. Army Medical 
Research & Material Command at Fort Detrick informed the RO 
that the requested records did not fall under its control.  
It was pointed out that the RO's request was being forwarded 
to:  Commander, U.S. Army Medical Research Institute of 
Chemical Defense, at the Aberdeen Proving Ground in Maryland.  

In a letter, dated in June 1998, Dr. Bullock.  He again noted 
that the appellant had a history of coronary artery disease, 
hypertension, stroke, severe gout, chronic obstructive 
pulmonary disease, and insulin dependent diabetes mellitus.  
He noted that the appellant related his medical illnesses 
back to his military service and that the documentation of 
these medical illnesses has been lost to destruction by 
previous physicians.  The physician noted that the appellant, 
during service, was exposed to multiple gases, including 
Mustard gas.  He again noted that medical records were not 
available to him.  It was also noted that the appellant had 
mild anxiety disorder.  The physician opined that the 
appellant's symptoms and diseases "very well could be 
related to gas exposure."

A September 1998 from the U.S. Army Medical Research 
Institute of Chemical Defense is to the effect that the 
institute maintained records of individuals who participated 
as medical research volunteers at the Edgewood area of 
Aberdeen Proving Ground.  The appellant was not shown to have 
been a research volunteer.  

As indicated above, the appellant was afforded a 
videoconference hearing which was conducted by a member of 
the Board in November 1998.  In addition to the testimony 
provided by the appellant at his previous two personal 
hearing held at the RO in February 1992 and April 1997, he 
testified that in 1958 or 1959 he was an E-5 and was on 
ACDUTRA at Ft.  McClellan.  He was walking to the latrine and 
a deuce and a half truck pulled up.  A second lieutenant 
asked him to go with them.  They were not associated with his 
company.  They went to a gas chamber and he was given and old 
WW II gas mask which was blocked.  In the chamber he took of 
the gas mask and recited his name rank and serial number.  He 
exited the rear door and his lung felt like they were 
collapsing.  He was vomiting.  He was told by an officer that 
he was exposed to Mustard gas, Agent Orange, and other 
biological chemical warfare agents and that the testing was 
classified.  He was dropped off and when directly to the 
doctor.  The doctor examined him and gave him a script.  The 
doctor said if he had any problems to go to the base 
hospital.  He gave the script to his commanding officer.

He noted that he had vomited periodically during the night 
following his gas chamber exposure and that, in addition, he 
could not see out of his left eye.  The symptoms were not 
that sever so he did not go to the base hospital.  He stated 
that he was treated by Dr. McLain immediately following his 
return home.  He testified that his three children, all born 
following his exposure to gas, all had some type of birth 
defect.  He added that Dr. McLain informed him that exposure 
to nerve gas must have been involved in the development of 
his exhibited postservice disorders.  The appellant also 
testified that he was never exposed to tear gas or any other 
chemicals until 1958 or 1959, during a 15-day period of 
active duty for training.  He noted that when he went into 
the gas chamber he was dressed in fatigues.  He further 
recalled being exposed to a direct liquid applied to his 
skin, vapor, and a powder-like substance during the gas 
chamber experience.  He added that he had moles removed 
between his legs and on his back at a local hospital 
following his exposure.  He further noted that he had 
received continuos medical treatment since his return from 
active duty for training in 1959.  

III.  Entitlement to Service Connection

The threshold question, which must be resolved, is whether 
the appellant has presented evidence that his claims are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim, meaning a claim, which appears to be 
meritorious.  See Murphy, 1 Vet. App. at 81.

For the purposes of submitting a well-grounded claim relating 
to exposure to toxic gases, the Board assumes that the lay 
testimony of exposure is true.  Therefore, the appellant has 
met his burden of submitting a well-grounded claim.  38 
C.F.R. § 3.316 (1998); Pearlman v. West, 11Vet. App. 443 
(1998).

The Board further finds that all available evidence is of 
record and the statutory duty to assist the appellant in the 
development of evidence pertinent to his claim has been met.

The Court has held that whether or not the appellant meets 
the requirements of 38 C.F.R. § 3.316 (1998), including 
whether or not the appellant was actually exposed to the 
specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts.  The 
Board, therefore, must consider the credibility of the 
appellant's testimony in light of all the evidence in the 
file.  Pearlman, supra.

As noted above, the appellant maintains that he was exposed 
to chemical and biological agents, to include Mustard gas and 
nerve gas at Fort McClellan, Alabama during a period of 
active duty for training in 1958 or 1959.  The Board does not 
dispute that the veteran was in a gas chamber during this 
time period.  However, the appellant is not a specialist in 
chemical or biological warfare as to provide a competent 
opinion as to what agent to which he was exposed.  He has 
indicated that the officer present at the gas chamber told 
him he was exposed to mustard and nerve gas and Agent Orange.  
However, there is no indication as to what the officer's 
qualifications were.  Also, the Board questions the 
plausibility of an individual being exposed to these three 
agents simultaneously, particularly nerve gas.  

A fellow serviceman indicated that the veteran was exposed to 
nerve and mustard gas at that time.  Again, there is no 
indication as to the basis of the statement or what 
qualifications the individual has.  The statement from his 
former training officer indicates that all regiment members 
went through a gas chamber as part of their training.  
However, this would relate to exposure to tear or chlorine 
gas and not nerve and mustard gas.  

More importantly, the RO undertook extensive efforts to 
contact the appropriate sources in order to verify the 
appellant's exposure.  These efforts were unsuccessful.  
Additionally, the organization which would be the custodian 
of any pertinent records of exposure to chemical testing, the 
Department of the Army, Army Medical Research and Development 
Command at Fort Detrick, Maryland, indicated that following a 
thorough search, no records associated with the appellant 
were located.

After reviewing the record, the Board finds that the 
preponderance of the evidence does not show that the 
appellant was exposed to Mustard gas during service, and, 
therefore, he does not meet the requirements for the 
presumptions set forth in 38 C.F.R. § 3.316 (1998).  In 
addition, it is pointed out at this juncture that the claimed 
disorders asserted by the appellant to have been caused by 
Mustard gas exposure, with the exception of disorders of the 
lungs, eyes, and skin, are not disabilities for which 
presumptive service connection is warranted under 38 C.F.R. § 
3.316 (1998).

However, as previously noted the appellant may be entitled to 
service connection on a direct basis.  In this regard, while 
the appellant is competent to describe an incident which 
occurred during service and symptoms associated with a 
disability, an analysis of the etiology regarding such 
disability requires competent medical evidence and cannot be 
evidenced by the appellant's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The appellant, subsequent to his ACDUTRA in 1958 and 1959 has 
been diagnosed with disabilities in issue.  While the Board 
notes that over the years certain private medical providers 
of the appellant's have indicated that his disabilities may 
be related to his military service and pertinent exposures at 
that time, there was no indication in the medical statements 
that the physicians formed their opinions as to service 
connection on a basis separate from the appellant's 
recitation of his own medical history and background service, 
to include his claimed exposure to Mustard gas and chemical 
and biological agents.  Dr. Bullock indicated that the 
records were not reviewed.  Such statements are not 
considered competent medical evidence to establish a nexus 
between the disabilities in issue and military service.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence". 
Grotveit v. Brown, 5 Vet.App. 91 (1993); Elkins v. Brown, 5 
Vet. App. 474 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993).

Accordingly, it is the Board's judgment that the 
preponderance of the evidence is against the appellant claim 
for service connection for hypertension, lung disorder, 
diabetes mellitus, heart disease, arthritis, anxiety 
disorder, hyperlipidemia, peripheral vascular disease, 
gastrointestinal disorders, eye disorders, penile disorders, 
and skin disorders secondary to exposure to Mustard Gas 
and/or other chemical/biological agents.


ORDER

The claims for service connection for hypertension, lung 
disorder, diabetes mellitus, heart disease, arthritis, 
anxiety disorder, hyperlipidemia, peripheral vascular 
disease, gastrointestinal disorders, eye disorders, penile 
disorders, and skin disorders, secondary to exposure to 
Mustard Gas and/or other chemical/biological agents are 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

